SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1309
CA 14-02058
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


GARY CHAMBERLAIN, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

MAC TRAILER MANUFACTURING, INC., DEFENDANT,
MODERN DISPOSAL SERVICE, INC., DEFENDANT-APPELLANT,
AND CUSTOM CANVAS MFG., CO., INC., DEFENDANT-RESPONDENT.
--------------------------------------------------------
MODERN DISPOSAL SERVICE, INC. AND MODERN LANDFILL, INC.,
THIRD-PARTY PLAINTIFFS-APPELLANTS,

                      V

CHAMBERLAIN TRUCKING, LLC AND GARY CHAMBERLAIN,
THIRD-PARTY DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


CARTAFALSA, SLATTERY, TURPIN & LEONOFF, BUFFALO (BRIAN P. MINEHAN OF
COUNSEL), FOR DEFENDANT-APPELLANT AND THIRD-PARTY PLAINTIFFS-
APPELLANTS.

BROWN CHIARI LLP, LANCASTER (BRADLEY D. MARBLE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT AND THIRD-PARTY DEFENDANTS-RESPONDENTS.

GIBSON, MCASKILL & CROSBY LLP, BUFFALO (C. CHRISTOPHER BRIDGE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered October 8, 2014. The order, among
other things, denied the cross motion of defendant-third-party
plaintiff Modern Disposal Service, Inc. and third-party plaintiff
Modern Landfill, Inc. for summary judgment seeking to pierce the
corporate veil.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on May 4, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.



Entered:    June 10, 2016                         Frances E. Cafarell
                                                  Clerk of the Court